PER CURIAM.
Because the note and mortgage personally guaranteed by appellant/defendant Randolph G. Jordan were satisfied as reflected in the satisfaction of mortgage executed by Keys Cove Marine, Inc., we reverse the “final [deficiency] judgment for plaintiff” and remand for the entry of final judgment in favor of Jordan. See Matey v. Pruitt, 510 So.2d 351 (Fla. 2d DCA) (once debtor’s obligation has been paid or otherwise satisfied, guarantor’s obligation is terminated), rev. denied, 518 So.2d 1276 (Fla.1987).
Reversed and remanded.